t c memo united_states tax_court magloire k ayissi-etoh and katrina d sharpe petitioners v commissioner of internal revenue respondent docket no filed date magloire k ayissi-etoh and katrina d sharpe pro sese rachel l rollins and jeffrey e gold for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ and taxable years the internal_revenue_service irs or respondent determined the following defi- ciencies and accuracy-related_penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the issues for decision are whether petitioners underreported a taxable refund of state_income_tax are entitled to deductions claimed on schedules c profit or loss from business are entitled to deductions claimed on schedules a itemized_deductions for charitable_contributions and unreimbursed employee_expenses are liable for self-employment_tax on wages received from an inter- national organization and are liable for accuracy-related_penalties we resolve all issues in respondent’s favor findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners re- sided in maryland when they petitioned this court during petitioner husband worked full time for the international monetary fund imf in washington d c serving as an adviser to an executive 1all statutory references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar director for those services he received wages of dollar_figure in and dollar_figure in the imf did not withhold federal_income_tax or employment_tax from these wages in petitioner husband formed american management consulting llc amc he allegedly performed consulting services through amc but his testimony about the nature and timing of these services was vague he first testi- fied that his consulting involved pension plans but later testified that amc was involved in attempting to build an oil refinery in haiti amc reported no gross re- ceipts during or or as far as the record shows in any other year in date petitioner husband formed and during he was chairman of american management consulting foundation inc amc foundation petitioners during allegedly made charitable contribu- tions to amc foundation which purportedly directed those funds to projects in sub-saharan africa at no time during was amc foundation recog- nized by the irs as a tax-exempt charitable_organization under sec_501 during petitioner wife worked for leidos a defense contractor she paid certain work-related travel_expenses all of which were fully reimbursed by her employer she occasionally worked from a home_office but petitioners also used that room for a variety of personal and family purposes petitioner wife had no involvement with amc or the amc foundation petitioners paid maryland income taxes during the years at issue in they received a refund of dollar_figure from maryland the parties have stipulated that this amount constituted a refund of payments petitioners had made toward their maryland income_tax_liability petitioners timely filed form sec_1040 u s individual_income_tax_return for and on those returns they reported the wages petitioner husband had received from the imf but they did not report or pay any self-employment_tax on these wages on their return they reported dollar_figure as a taxable refund of state_income_tax petitioners included in each return a schedule c for amc on these sched- ules c they reported zero gross_receipts for each year and expenses as follows item meals and entertainment taxes and licenses supplies repairs and maintenance office expenses depreciation and sec_179 expense advertising travel dollar_figure dollar_figure --- big_number big_number big_number big_number car and truck expenses big_number expenses for business use of home big_number other expense sec_250 big_number big_number utilities total big_number big_number petitioners also included in each return a schedule a on which they reported among other things the following items item cash charitable_contributions noncash charitable_contributions unreimbursed employee_expenses dollar_figure dollar_figure big_number big_number big_number big_number the irs selected both returns for examination as a result of this examina- tion the irs determined that petitioners in had received a taxable state_income_tax refund of dollar_figure or dollar_figure more than they had reported disallowed all claimed schedule c deductions for lack of substantiation and because amc was not an activity engaged in for profit within the meaning of sec_183 disallowed for lack of substantiation all claimed deductions for cash charitable_contributions and all claimed deductions for noncash charitable_contributions in excess of dollar_figure annually disallowed for lack of substantiation and business_purpose most claimed deductions for unreimbursed employee_expenses deter- mined that petitioner husband was liable for self-employment_tax in the amounts of dollar_figure and dollar_figure for and respectively on his wages from the imf and determined accuracy-related_penalties for both years on date the irs issued petitioners a timely notice of defici- ency setting forth these adjustments and they timely petitioned this court for re- determination at the close of trial the court directed the parties to file seriatim post-trial briefs petitioners failed to file a brief as directed by the court i burden_of_proof opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 petitioners do not contend and could not plausibly contend that they have satisfied the requirements of sec_7491 for shifting the burden_of_proof see rule a and accordingly the burden_of_proof for all factual issues remains with them 2because petitioners failed to file a brief as directed by the court we could enter decision against them for that reason alone see rule b 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir ii state_income_tax refund gross_income generally includes income from whatever source derived see sec_61 348_us_426 under the tax_benefit_rule gross_income may include the recovery_of an amount that gave rise to a tax_benefit in a prior year see sec_111 excluding from gross_income the reco- very of amounts deducted in a prior year that gave rise to no tax_benefit 144_tc_123 on their federal_income_tax return petitioners claimed and were al- lowed a deduction of dollar_figure for state_and_local_income_taxes paid to maryland in they received from maryland a refund of dollar_figure attributable to re- spondent contends that for they have gross_income of dollar_figure the amount of deduction allowed for the prior year at trial petitioners contended that dollar_figure of the refund corresponded to a tax payment they made to maryland in leaving only dollar_figure as a taxable re- covery of the deduction claimed for as respondent notes petitioners have supplied no evidence concerning the amount of their tax payment to mary- land moreover because they neglected to file a post-trial brief they have not rebutted respondent’s alternative argument that the refund must be allocated pro_rata across all tax_payments we conclude that petitioners have not carried their burden of showing error in respondent’s determination that for they under-reported by dollar_figure the taxable refund they received from maryland iii schedule c expenses deductions are a matter of legislative grace the taxpayer bears the burden of proving that reported business_expenses were actually incurred and were ordi- nary and necessary sec_162 rule a 503_us_79 the taxpayer must substantiate the expenses underlying his claimed deductions by keeping and producing records sufficient to enable the irs to determine the correct_tax liability sec_6001 sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 108_tcm_39 in order to deduct business_expenses under sec_162 the taxpayer must carry on a trade_or_business an activity is a trade_or_business if the taxpayer is engaged in the activity for the primary purpose of making a profit absent that showing expenses are deductible only to the extent of income derived from the activity sec_183 see 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the existence of a profit_motive turns on the taxpayer’s subjective intent but in discerning that intent we give less weight to self-serving statements than to objective facts sec_1_183-2 income_tax regs relevant objective factors include among other things the time effort and manner in which the taxpayer carries on the activity and whether the taxpayer has had a history of financial success in carrying on the activity or related activities sec_1_183-2 income_tax regs petitioners have provided no evidence other than petitioner husband’s self- serving testimony that amc was operated for the purpose of making a profit it had no gross_receipts during or and as far as the record shows it gen- erated no profit in any year petitioners have supplied no evidence that amc had a bank account books_and_records business plans marketing strategies or cus- tomer lists there is no evidence that amc carried on business activity during the years at issue or held itself out as a going concern because amc had no gross_income during or the irs properly denied under sec_183 all de- ductions claimed on petitioners’ schedules c even if petitioner husband had a profit_motive in operating amc we would deny the claimed schedule c deductions for lack of substantiation petitioners produced no evidence whatever to substantiate the deductions claimed for taxes and licenses repairs and maintenance supplies office expense depreciation advertising utilities meals and entertainment other expenses or home_office expense their claimed car and truck expenses are subject_to the strict substantiation requirements of sec_274 see sec_280f including passenger automobiles as listed_property fernandez v commissioner tcmemo_2011_216 petitioners produced a rental car receipt which had no apparent connection to amc’s business and a mileage log the mileage log vaguely describes almost every trip as involving a business presentation or meeting these documents fall far short of satisfying the strict requirements of sec_274 see sec_1_274-5t b and c temporary income_tax regs fed reg date we accordingly sustain respondent’s disallowance of all schedule c deductions claimed with respect to amc iv schedule a deductions a charitable_contributions petitioners claimed deductions for cash charitable_contributions of dollar_figure and dollar_figure and for noncash charitable_contributions of dollar_figure and dollar_figure in 3the irs disallowed the deductions claimed for home_office expense but allowed a larger deduction for home mortgage interest on schedule a for each year and respectively for each year respondent disallowed all of the cash contributions and all but dollar_figure of the noncash contributions sec_170 allows as a deduction any contribution made within the taxable_year to a charitable_organization sec_170 c such deductions are al- lowable only if the taxpayer satisfies statutory and regulatory substantiation re- quirements see sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether it is a gift of cash or property for contributions of any kind the taxpayer must maintain reliable records indicating among other things the donee organization and the value and date of the contribution see sec_1_170a-13 and b income_tax regs for all contri- butions of property the taxpayer must maintain reliable written records that in- clude the name of the donee the date and location of the contribution and a de- scription of the property in detail reasonable under the circumstances sec_1_170a-13 through c income_tax regs the taxpayer must also maintain records to establish the fair_market_value of the property at the time the contribution was made and the method utilized in determining the fair_market_value id subdiv ii d for all contributions valued at dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment cwa from the donee sec_170 the cwa must include among other things a description of any pro- perty other than cash contributed id subpara b i in the absence of a cwa meeting the statute’s requirements n o deduction shall be allowed id subpara a additional substantiation requirements are imposed for contributions of pro- perty with a claimed value exceeding dollar_figure sec_170 still more rigor- ous substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure id subpara c in determining whether dona- tions of property exceed these thresholds similar items of property other than cash and publicly_traded_securities must be aggregated see id subpara f the term similar items of property is defined to mean property of the same generic category or type such as clothing or electronic equipment sec_1 170a- c iii income_tax regs if contributed_property is valued in excess of dollar_figure the taxpayer must in- clude with his return a description of such property and such other information as the secretary may require sec_170 the secretary has prescribed reg- ulations requiring that the taxpayer maintain records establishing t he manner of acquisition of the property eg by purchase gift or inheritance the approximate date of the property’s acquisition and the cost or adjusted_basis of the property sec_1_170a-13 income_tax regs see gaerttner v commissioner tcmemo_2012_43 103_tcm_1223 if property or similar items of property are valued in excess of dollar_figure the taxpayer must substantiate the value of the property with a qualified_appraisal of such property sec_170 he must also attach to his return a fully com- pleted appraisal_summary on form_8283 noncash charitable_contributions see costello v commissioner tcmemo_2015_87 109_tcm_1441 sec_1_170a-13 income_tax regs the bulk of petitioners’ alleged cash contributions dollar_figure for and dollar_figure for were purportedly made to amc foundation but amc foun- dation was not a qualified_organization under sec_170 during the years at issue the irs did not issue a determination_letter recognizing amc foundation as tax-exempt under sec_501 until date with an effective date of exemption of date petitioners therefore were not entitled to de- duct any contributions made to it during or see sec_170 4petitioners in any event did not substantiate the alleged gifts we question the authenticity of the receipts that petitioner husband signed in his capacity as continued the balance of the claimed cash contributions consisted of alleged weekly donations to st martin’s church to substantiate these gifts petitioners sup- plied no receipt or other document from the church but only a self-created spread- sheet listing the amount and date of each alleged contribution we do not find this spreadsheet to be a reliable record see sec_1_170a-13 income_tax regs and we find that it does not substantiate the purported contributions accordingly we sustain respondent’s disallowance of all claimed cash contributions petitioners also claimed deductions for contributions to goodwill industries goodwill of clothing and electronic equipment valued at dollar_figure for and dollar_figure for the only evidence petitioners offered to substantiate these gifts was a self-prepared spreadsheet a goodwill valuation guide and several par- tially completed forms the forms were not signed by any goodwill official and petitioners produced no receipt cwa or other document from good- will acknowledging any of these alleged gifts the purported donations--including three dozen suits valued up to dollar_figure apiece three dozen pairs of basketball shoes valued up to dollar_figure apiece a dozen winter jackets and pairs of jeans--are implausible on their face all items of continued chairman of amc foundation petitioners produced no checks bank records or cwas meeting the requirements of sec_170 clothing and electronic equipment must be aggregated for purposes of determining satisfaction of the relevant substantiation requirements petitioners have woefully failed to satisfy those requirements for gifts of this magnitude see sec_170 and c sec_1_170a-13 ii b b i a c income_tax regs respondent allowed petitioners a deduction of dollar_figure for non- cash contributions each year we find no justification for allowing anything more b unreimbursed employee_expenses sec_162 permits employees to deduct ordinary and necessary expenses paid_or_incurred in the course of employment but only to the extent the employee is not entitled to reimbursement from his or her employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 79_tc_1 for both years at issue petitioners filed form 2106-ez unreimbursed employee business_expenses for they claimed a deduction of dollar_figure of which dollar_figure was for travel_expenses and dollar_figure was for other expenses for they claimed a deduction of dollar_figure of which dollar_figure was for travel_expenses and dollar_figure was for other expenses the irs disallowed all deductions claimed for and all but dollar_figure of the deductions claimed for all of the expenses at issue were allegedly connected to petitioner wife’s employment at leidos where she worked as a senior compensation analyst at trial she testified that her employer fully reimbursed her for all business travel ex- penses she stated that she did not recognize any of the trips listed in the mileage logs produced to substantiate these deductions petitioners contend that some of the expenses at issue were attributable to petitioner wife’s use of a home_office but she credibly testified that she used that space for personal and family purposes and the code expressly prohibits a home_office deduction for such mixed-use spaces see sec_280a we accordingly sustain respondent’s determinations regarding deductions for unreimbursed em- ployee business_expenses v self-employment taxes petitioners challenge the irs’ determination that petitioner husband is liable for self-employment taxes on his wages from the imf self-employment taxes apply to all net_earnings from a trade_or_business as defined in sec_1402 see sec_1402 c cross-referencing sec_162 sec_1402 generally excludes from the definition of a trade_or_business services performed by a tax- payer as an employee but this exclusion does not apply to services performed in the united_states by an employee of an international_organization see sec_1402 cross-referencing sec_3121 and y petitioner husband does not dispute that he received wages from the imf as shown on his forms w-2 wage and tax statement nor does he dispute that the imf is an international_organization see sec_7701 chien v com- missioner tcmemo_2012_277 104_tcm_385 instead he asserts that his wages are exempt from self-employment_tax because they were attributa- ble to services that he performed abroad see sec_1402 there is no factual support for this assertion at trial petitioner husband supplied receipts for one trip he took to cameroon by way of paris this docu- mentation does not establish that he took this trip in the service of the imf or that it had any business_purpose whatever we find no credible_evidence that he per- formed services for the imf at any location other than his office in washington d c we thus sustain respondent’s determination that petitioner husband is liable for self-employment taxes on all wages he received from the imf during and see chien t c m cch pincite vi penalties the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws and disregard includes any careless reckless or intentional disregard sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with re- spect to the liability of an individual for any penalty thereby requiring him to come forward with sufficient evidence indicating that imposition of the penalty is appropriate see 116_tc_438 respondent has satisfied his burden of production as to negligence by showing that petitioners failed to maintain adequate books_and_records regarding amc and failed to prop- erly substantiate their charitable_contributions see sec_1_6662-3 income_tax regs in graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 we held that respondent’s burden of production under sec_7491 includes establishing compliance with sec_6751 which requires that penalties be personally approved in writing by the immediate supervisor of the individual making such determination see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 the record includes a copy of a civil penalty approval form executed by the immediate supervisor of the revenue_agent who examined petitioners’ and returns which approved imposition of accuracy-related_penalties against petitioners for both years we thus conclude that respondent has met his burden of production sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioners have not shown reasonable_cause they presented no credible_evidence that any schedule c expenses were actually paid they woefully failed to substantiate their purported charitable_contributions and unreimbursed em- ployee business_expenses petitioner husband’s argument for avoiding payment of self-employment_tax did not pass the straight-face test petitioners did not seek advice from a qualified_tax professional but relied entirely on tax preparation software that software is only as good as the infor- mation one puts into it and it provides no general defense to taxpayer negligence see 114_tc_259 we find that petitioners were negligent in preparing their and returns and that no portion of their respective underpayments met the reasonable_cause exception we also find that the underpayments at issue are attributable to substantial understatements of income_tax for which reasonable_cause has not been shown the deficiencies in petitioners’ and income_tax which we have sus- tained in full are dollar_figure and dollar_figure respectively there being no dispute over any claimed refundable credits those deficiency amounts equal petitioners’ under- statements of income_tax see generally gassoway v commissioner tcmemo_2015_203 petitioners reported tax due of dollar_figure and dollar_figure on their and returns respectively the deficiency amounts clearly exceed both dollar_figure and of the amounts required to be shown on their returns see sec_1 b income_tax regs as a result petitioners’ understatements of income_tax are substantial within the meaning of sec_6662 to reflect the foregoing decision will be entered for respondent
